UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6753



RUDOLPH HOLDEN,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY; HARLEY LAPPIN;        P.
GUANJA, Regional Director; A. GONZALES,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-hc-02004-FL)


Submitted: September 28, 2006              Decided: October 10, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rudolph Holden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rudolph Holden, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See Holden v. Stansberry, No. 5:06-hc-02004-FL

(E.D.N.C. Apr. 7, 2006).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -